Citation Nr: 1135046	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for dysthymic disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the thoracic and lumbar spine.

3.  Entitlement to an increased rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to an increased rating in excess of 10 percent for a lumbar radiculopathy of the right lower extremity.  

5.  Entitlement to a total rating of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's father


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to April 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Appeals Management Center (AMC), Department of Veterans Affairs (VA), which granted service connection for degenerative changes of the thoracic and lumbar spine and dysthymia, both evaluated as 10 percent disabling, effective January 10, 2000.

In November 2007, the Huntington, West Virginia, Regional Office (RO) increased the Veteran's disability rating for dysthymic disorder with PTSD, formerly dysthymia, to 30 percent, effective January 10, 2000.  

In April 2009, the RO assigned a separate evaluation for degenerative changes of the thoracic spine (in addition to the previously assigned 10 percent for degenerative changes of the lumbar spine), effective from January 10, 2000 to May 14, 2004.  The RO then combined the two separate ratings for the thoracic and lumbar spine disorders into a single 20 percent rating, effective May 14, 2004.  

Additionally, in a February 2011 rating decision, the AMC assigned separate 10 percent ratings for lumbar radiculopathies of the Veteran's right and left lower extremities.  Inasmuch as higher ratings are available for these service-connected disorders than those assigned in the November 2007, April 2009, and February 2011 rating decisions, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claims for higher ratings as reflected on the title page remain viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2009. A transcript of the hearing is associated with the claims file.

This case was previously before the Board in January 2010 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  Posttraumatic stress disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's degenerative arthritis of the thoracic and lumbar spine has not been manifested by forward flexion of the thoracolumbar spine of less than 30 degrees or ankylosis.  

3.  The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis.

4.  The Veteran's right lower extremity radiculopathy is manifested by mild incomplete paralysis.

5.  The Veteran's service connected disabilities include posttraumatic stress disorder (PTSD), rated as 50 percent disabling; she is ineligible for TDIU on a schedular basis.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2010).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a,  Diagnostic Code 8520 (2010).

4.  The criteria for the assignment of an initial rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010).

5. The criteria for a total rating based on individual unemployability due to service connected disabilities on a schedular basis have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006 and June 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate her claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in May 2004, November 2007, and February 2010.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Dysthymic disorder/PTSD

The Veteran contends that her dysthymic disorder/PTSD is more severe than the current rating reflects.  After a review of the evidence of record, the Veteran's mental disorder does not support a rating in excess of 30 percent in accordance with the Schedule, and the Veteran's claim for an increased rating is denied.  

Under the criteria for evaluating mental illnesses other than eating disorders, a 30 percent rating is assigned when the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability. This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

A global assessment of functioning score of between 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, the global assessment of functioning score is but one factor to be considered in conjunction with all the other evidence of record. 

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an evaluation in excess of 30 percent for posttraumatic stress disorder. 

An August 2005 rating decision granted service connection for dysthymia and assigned the Veteran a 10 percent rating.  The Veteran disagreed with this rating.  

The Veteran underwent a VA examination in November 2007.  The Veteran report experiencing depression and anxiety since her period of service, as a result of sexual harassment she was subjected to during service.  Regarding her symptoms, the Veteran reported anxiety and nervousness around others, difficulty making eye contact, helpless feelings, decreased energy and interest in activities, increased sleeping during the day, decreased sleeping at night, nightmares, panic attacks, and flashbacks.  The Veteran denied manic spells, hallucinations, and suicidal or homicidal thoughts.  

A mental status examination revealed dysthymic mood, difficulty making eye contact, and difficulty with concentration, but with normal thought processes, full orientation, an intact memory.  The Veteran experienced passive thoughts regarding giving up on life, but had no active suicidal or homicidal ideations.  The examiner diagnosed the Veteran with dysthymic disorder and PTSD and assigned a GAF score of 55.  

 A November 2007 rating decision recharacterized her disorder as dysthymic disorder with PTSD and increased her diabislity rating to 30 percent.  

At the October 2009 hearing, the Veteran testified that her nervous disorder has worsened due to the pain she experiences from her low back disorder.  She reported little to no social life.

The Veteran underwent another VA examination in February 2010.   The Veteran reported depression due to chronic pain, low energy, and financial trouble.  She stated that she has fleeting thoughts about giving up on life but has not attempted suicide.  She has anxiety, nervousness,  and panic attacks that result in shortness of breath and chest pains.  The Veteran also reported flashbacks and nightmares.  

With regard to her personal relationships, the Veteran reported positive relationships with her children, parents, and siblings.  Her daily activities are limited in that she does not socialize and she stays home most of the day and watches television.  She is able to perform personal case tasks and walks her children to the school bus. 

A mental status examination showed that the Veteran was alert and oriented and had good eye contact.  Her mood was dysthymic and affect was restricted.  She had no hallucinations or suicidal or homicidal ideations.  She showed some difficulty with concentration and memory, but was otherwise well-oriented with intact insight and judgment.  The examiner diagnosed dysthymic disorder and PTSD and assigned GAF scores of 55 for dysthymic disorder and 60 for PTSD.

The Veteran is currently in receipt of a 30 percent disability rating which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In order for the Veteran to warrant the next higher disability rating of 50 percent there must be evidence of occupational and social impairment with reduced reliability and productivity.  The Veteran's medical records, VA examinations, and own statements reveal that she has depressed mood, anxiety, panic attacks, sleep impairment and mild memory impairment; however, those symptoms are contemplated by the 30 percent rating criteria.  There is no evidence of flattened affect, speech problems, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Additionally, the Veteran has not alleged that her dysthymic disorder/PTSD has prevented her from working; rather she attributes her unemployment to her back disorder.  Therefore, there is no evidence that it creates difficulty in established work relationships.  Moreover, the Veteran has said that she has a positive relationship with her family members.  

The Veteran's claims file shows that her symptoms are manifested by difficulty with sleeping, nightmares, anxiety, and depression, which, as detailed in the law and regulations portion above, fits precisely into the criteria for a 30 percent rating.  Additionally, the Veteran's February 2010 GAF scores of 55 and 60 are reflective of moderate impairment, which is consistent with a 30 percent disability rating.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of her disability. The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating for her dysthymic disorder and PTSD; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to her symptoms and the Board finds her statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than her assessment of the severity of her disabilities.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the Veteran's PTSD is manifested by depressed mood, sleep disturbances, decreased motivation, decreased energy, and anxiety; her symptoms were described as moderate in nature.  There is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: flattened affect, speech problems, difficulty with complex commands, impaired thinking or judgment, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the preponderance of evidence is against her claim, and an increased rating in excess of 30 percent is not warranted. 

Degenerative arthritis of the thoracic and lumbar spine

The Veteran contends that her degenerative arthritis of the thoracic and lumbar spine is more severe than the current 20 percent evaluation reflects.  After a careful review of the evidence in light of the criteria noted below, the Board finds the preponderance of the evidence is against the Veteran's claim for a higher disability rating and accordingly, the Veteran's appeal is denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The rating criteria for the Veteran's low back disorder are set forth at Diagnostic Code 5003 and 5242.  Under Diagnostic Code 5003, degenerative arthritis, the maximum evaluation available is 20 percent.  38 C.F.R. § 4.71a.  As the Veteran has a 20 percent evaluation, it is more favorable to her to be evaluated using DC 5242, which provides for higher evaluations.  Therefore, Diagnostic Code 5003 will not be applied in this case.  The Board has also considered Diagnostic Code 5243, for rating intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). However, intervertebral disc syndrome has not been shown by the medical evidence of record.

The General Rating Formula provides for the assignment of a 20 percent rating upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

A May 2004 VA examination showed ranges of motion as follows: flexion to 90 degrees, extension to 10 degrees, and bilateral rotation and flexion to 35 degrees.  The examination also revealed that a clinical loss of lordosis of the lumbar spine, with some tenderness over the midline at L5-S1 and the facet joints.  The examiner also noted some muscle spasms in the paraspinous muscles.  The examiner diagnosed the Veteran with mild facet joint arthropathy and mild degenerative arthritis of the lumbar spine.

The Veteran underwent another VA examination in November 2007.  The Veteran reported back pain that has progressively worsened, with associated symptoms of numbness, falls, decreased motion, stiffness, weakness, and spasms.  The Veteran also reported severe, incapacitating flare-ups every three to four months, lasting one to two weeks.  The examiner noted that during a flare-up, the Veteran is prevented or severely limited in her ability to perform normal daily activities.

The Veteran's range of motion were flexion to 80 degrees, extension to 25 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 20 degrees, with pain at the ends of all ranges.  The Veteran's range of motion was not additionally limited upon repetition.  

At a pain consultation in December 2007, the Veteran reported incapacitating episodes that occur one to two times per month, lasting a week at a time. The record also revealed that the Veteran's flexion, extension, and lateral rotation were slightly limited and provoked pain.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2009.  She stated that she was unable to bend at all, and if she did, it was painful.  She also stated that she experienced incapacitating episodes for one week during every month.  She also reported that she slept two to five hours per night and her back disorder prevented her from getting out of bed before noon. The Veteran testified that she is unable to sit or stand for more than one hour and she cannot perform chores around the home.  With regard to employment, the Veteran stated that she had to leave her job in February 2008, because her back disorder prevented her from sitting at a desk all day.  She stated that she applied for another position, but was denied because of her disability.    

The Veteran underwent a VA examination in February 2010.  She reported constant pain in her low back that radiates down her legs.  She also reported fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran denied flare-ups, incapacitating episodes, and urinary symptoms. 

Upon physical examination, there was no evidence of gibbus, kyphosis, list, lumbar flattening, lordosis, scoliosis, or ankylosis.  The examiner found guarding, pain, tenderness, and weakness, but if was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's ranges of motion were as follows: flexion to 60 degrees, extension to 15 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  

The examiner diagnosed degenerative joint disease of the lumbar spine with disc protrusion at multiple levels and resulting neuroforaminal narrowing.  The examiner also diagnosed bilateral radiculopathies of the lower extremities, secondary to disc protrusion and neuroforaminal narrowing.  Regarding effects on the Veteran's daily activities, the examiner noted that her back disorder had a severe effect on exercise and recreation, a moderate effect on chores, shopping, dressing, grooming, and traveling, and a mild effect on bathing and toileting. 

The evidence of record does not support a 40 percent evaluation under Diagnostic Code 5242 because the Veteran's forward flexion is not 30 degrees or less and she does not have favorable ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a.  

As discussed above, at worst, the record shows that the Veteran's forward flexion was 60 degrees in February 2010.  This does not meet the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, which requires that forward flexion be 30 degrees or less.  Id.  Further, at the VA examinations, the examiners concluded that she did not have functional impairment due to weakness, decreased endurance, incoordination, or change in range of motion after repetitive testing.  Therefore, she is not entitled to an increased evaluation based upon functional impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Nowhere in the record is it noted that the Veteran has ankylosis.  Ankylosis, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)].  As the Veteran is able to move her back, by definition, she does not have ankylosis.  Further, the February 2010 VA examiner stated that she did not have ankylosis.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of her disability. The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating for her back disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to her symptoms and the Board finds her statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than her assessment of the severity of her disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

The Veteran has not met the requirements for a higher rating at any time since the effective date of her award, so the Board may not stage her rating.  Fenderson, 12 Vet. App. at 125-26.  Based on this record, and for reasons stated above, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).   

Bilateral radiculopathies of the lower extremities

Separate 10 percent evaluations were granted for bilateral radiculopathies of the lower extremities in a February 2011 rating decision.  The preponderance of the evidence is against a finding of entitlement to higher ratings.  Therefore, the Veteran's claims are denied.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2010).

The Veteran was assigned 10 percent ratings based on a March 2010 VA examination that noted a diagnosis of radiculopathy of the lower extremities.  The Veteran reported numbness, parasthesis, and weakness.  A sensory examination showed no abnormal sensation in the lower extremities.  A December 2007 MRI showed apparent abutment and possible compression of the descending right S1 nerve root.  

The Veteran is rated at 10 percent for her bilateral lower extremity radiculopathies and therefore, an increased rating is warranted only upon a showing of sensory deficit that is "moderate" in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

There is no lay or medical evidence reflecting moderate incomplete paralysis of the Veteran's left thigh or calf. Sensation remained intact on both VA examinations.  The Board finds that these findings are not consistent with moderate incomplete paralysis, nor has such been more nearly approximated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  However, the record does not support the assignment of staged ratings as the initial 10 percent ratings represents the maximum rating warranted for the Veteran's s radiculopathies.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of her disabilities. While the Board finds the Veteran competent to testify as to her symptoms and she is credible, the medical findings directly address the criteria under which the service-connected disabilities are evaluated are more probative than her assessment of the severity of her disabilities.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied. 

Extraschedular consideration

The Board has considered whether referral for an extraschedular rating for any of the Veteran's service-connected disorders is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's disorders is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; she disagrees with the assigned evaluation for her level of impairment.  In other words, she has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limitation of motion and pain are adequately captured by the assigned Diagnostic Codes.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

TDIU

Lastly, the Board has considered whether the Veteran is entitled to a TDIU.  The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran was denied entitlement to a TDIU in July 2009.  At the October 2009 hearing, the Veteran indicated that she intended to file a notice of disagreement with hard to that decision.  However, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Therefore, the issue of entitlement to a TDIU is presently before the Board. 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran claims that she is unable to work due to the severity of her service-connected disorders.  The Veteran reported that she had stopped working full-time in February 2008 due to her back disorder.  

The Veteran is service connected for dysthymic disorder with PTSD at 30 percent, degenerative arthritis of the thoracic and lumbar spine at 20 percent, tinnitus at 10 percent, left lower extremity radiculopathy at 10 percent, right lower extremity radiculopathy at 10 percent, sinusitis at 0 percent, and migraines at 0 percent.  As she does not have a single disability ratable at 40 percent or more and her combined rating is not 70 percent or more, the schedular criteria for a total rating are not met, and the claim for TDIU on a schedular basis is denied.  38 C.F.R. § 4.16(a). 

Moreover, as discussed above, the Board has considered an extraschedular rating based on the Veteran's contentions.  However, as the Board finds that the rating schedule adequately contemplates the Veteran's symptoms and there is nothing exceptional or unusual about her symptomatology, an extraschedular rating is not warranted.  


ORDER

An increased rating in excess of 30 percent for dysthymic disorder with PTSD is denied.

An increased rating in excess of 20 percent for degenerative arthritis of the thoracic and lumbar spine is denied.

An increased rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

An increased rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a total rating based upon individual unemployability on a schedular basis is denied.



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


